Name: Council Decision (CFSP) 2016/208 of 15 February 2016 amending Decision (CFSP) 2015/260 extending the mandate of the European Union Special Representative for Human Rights
 Type: Decision
 Subject Matter: rights and freedoms;  EU institutions and European civil service;  international affairs;  European construction
 Date Published: 2016-02-16

 16.2.2016 EN Official Journal of the European Union L 39/47 COUNCIL DECISION (CFSP) 2016/208 of 15 February 2016 amending Decision (CFSP) 2015/260 extending the mandate of the European Union Special Representative for Human Rights THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 31(2) and Article 33 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 25 July 2012, the Council adopted Decision 2012/440/CFSP (1) appointing Mr Stavros LAMBRINIDIS as the European Union Special Representative (EUSR) for Human Rights. (2) On 17 February 2015, the Council adopted Decision (CFSP) 2015/260 (2) extending the mandate of the EUSR until 28 February 2017. (3) Decision (CFSP) 2015/260 sets out the financial reference amount intended to cover the period from 1 March 2015 to 29 February 2016. A new financial reference amount should be established for the period from 1 March 2016 to 28 February 2017. (4) Decision (CFSP) 2015/260 should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 In Article 5 of Decision (CFSP) 2015/260, paragraph 2 is replaced by the following: 2. The financial reference amount intended to cover the expenditure related to the mandate of the EUSR from 1 March 2016 to 28 February 2017 shall be EUR 825 000.. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 15 February 2016. For the Council The President F. MOGHERINI (1) Council Decision 2012/440/CFSP of 25 July 2012 appointing the European Union Special Representative for Human Rights (OJ L 200, 27.7.2012, p. 21). (2) Council Decision (CFSP) 2015/260 of 17 February 2015 extending the mandate of the European Union Special Representative for Human Rights (OJ L 43, 18.2.2015, p. 29).